Citation Nr: 1018552	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus to include as being secondary to exposure to 
chemical dioxins.

2.  Entitlement to service connection for neuropathy of the 
feet (claimed as numbness of the lower extremities) as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Marine Corps 
from April 1962 to August 1966, and was awarded the Armed 
Forces Expeditionary Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2010, the appellant presented testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the Board asking that service 
connection be granted for diabetes mellitus secondary to 
alleged exposure to chemical dioxins while he was stationed 
on the unincorporated organized territory of Guam.  He 
believes that service connection should be granted on a 
presumptive basis if his allegations of herbicide exposure in 
Guam are confirmed.  38 C.F.R. § 3.309(e) (2009).  The Board 
notes that the appellant has submitted, on an ongoing basis, 
a significant quantity of evidence concerning the presence of 
potentially pertinent toxic substances in Guam, including 
herbicides, which some parties suggest may be attributable to 
US military operations in Guam from around the time of the 
appellant's period of service.  He has submitted copies of 
articles indicating that chemical dioxins, including Agent 
Orange, Purple, and White, may have been stored and/or used 
on Guam around the time the appellant served there.  The 
appellant has also submitted evidence which reflects that in 
the 1990's, the Environmental Protection Agency listed 
Anderson Air Force Base as a toxic site with dioxin 
contaminated soil and ordered clean up of the site.  Various 
items of additional evidence further suggest similar findings 
of contamination in Guam.

VA has developed specific procedures to determine whether a 
service member was exposed to herbicides in a vicinity other 
than the Republic of Vietnam or along the demilitarized zone 
(DMZ) in the Republic of South Korea.  VA's updated 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n) directs that a detailed 
statement of the service member's claimed herbicide exposure 
be sent to the Compensation and Pension (C&P) Service via e-
mail and a review be requested of the Department of Defense's 
(DoD) inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the US Army 
and Joint Services Records Research Center (JSRRC) for 
verification.

Unfortunately, the development efforts required by the VA's 
updated Adjudication Procedure Manual have not been 
accomplished.  The RO has not provided a detailed statement 
of the appellant's claimed herbicide exposure to the C&P 
Service, nor has it requested a search of the DoD inventory 
of herbicide operations in order to determine whether 
herbicides were used or tested as alleged.  

In order to comply with the procedures as provided for in 
VA's Adjudication Procedure Manual, as discussed above, the 
RO/AMC must provide a detailed statement of the appellant's 
claimed herbicide exposure to the C&P Service and a review 
must be requested of the DoD inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request must then be sent to the JSRRC for verification of 
the appellant's possible Agent Orange exposure at the various 
military bases located on Guam during the appellant's service 
there.  

The appellant has also requested service connection for PTSD.  
However, the VA medical records also reflect a diagnosis of 
major depressive disorder (see VA treatment note dated in 
October 2006).  Although not claimed by the Veteran, the 
Board has recharacterized the issue on appeal as indicated on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).  A review of the 
claims folder indicates that the RO has indicated, in its 
discussion of the merits of the appellant's claim, that the 
appellant did not experience an inservice stressful event 
that would have lead to the development of PTSD.  Yet, the 
appellant's principal claimed stressors have nothing to do 
with combat per se or being fired upon by the enemy.  The 
claimed stressors are related to the appellant performing 
extra-ordinary missions while serving at a member of the 
overland sea rescue team of the Marine Barracks Guam.  That 
is, he has reported that as a member of the rescue team, he 
was involved in routinely rescuing people out of the Pacific 
Ocean.  In one situation, he, along with his team, was able 
to rescue a child who had been swept out to sea.  This was a 
successful mission; however, he also participated in a rescue 
operation that recovered a body that had been severely 
disfigured by fish and other sea creatures.  He mentioned 
that he still has dreams concerning the body.  While these 
events do not involve the appellant being in a war zone or 
being fired upon by the enemy, they still are, in and of 
themselves, stressful events that are beyond the normal 
everyday experiences of a soldier, airman, sailor, or Marine.  
See Pentecost v. Principi, 16 Vet. App. 124 (2004).

Given the time period in which the appellant was stationed on 
Guam and the type of incidents he reported that were 
stressful, the Board finds this information sufficient to 
verify that the appellant was exposed to significant, life-
affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  As his stressors are consistent with service and 
an individual who performed rescue missions in hazardous and 
life-threatening situations, the Board finds no further 
verification of the appellant's stressors are necessary.

Accordingly, a VA examination is warranted to determine 
whether the Veteran has PTSD due to his sea rescue stressors 
and/or another psychiatric disorder that is related to 
service.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from August 2006.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO/AMC should take the necessary 
actions to comply with the evidentiary 
development procedures required by M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  The RO/AMC must 
provide a detailed statement of the 
appellant's claimed herbicide exposure be 
sent to the C&P Service and a review be 
requested of the DoD inventory of 
herbicide operations to determine whether 
herbicides were used, tested, or stored 
as alleged.  If the exposure is not 
verified, a request must then be sent to 
the JSRRC for verification of the 
appellant's possible Agent Orange 
exposure at Anderson Air Force Base and 
any other military installation on Guam 
during the appellant's service there.

2.  The RO/AMC should associate with the 
claims folder relevant VA treatment 
records pertaining to the Veteran that 
date from August 2006.  

3.  The RO/AMC should schedule the 
appellant for a VA psychiatric 
examination.  It is noted that the Board 
has determined that the appellant has 
experienced stressors as a result of his 
service as an overland sea rescue team 
member.  The examiner must be instructed 
that only those events that the appellant 
experienced as a part of this team may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  

If a diagnosis of PTSD is appropriate, 
the examiner should opine as whether it 
is at least as likely as not (a 
probability of 50 percent or greater) 
that PTSD was caused by the in-service 
stressors found to be established for the 
record by the Board.

If the examiner determines that the 
appellant has a psychiatric disorder 
other than PTSD or that co-exists with 
PTSD, the examiner should opine as to 
whether it is at least as likely as not 
that the psychiatric disorder or 
disorders other than PTSD are at least as 
likely as not related to military 
service.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnoses should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should state in the 
examination report that the claims folder 
was reviewed.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

